Judgment affirmed, with costs. We are of opinion that on the facts presented by the record the alleged illegal obstruction was not the proximate cause of the accident. Lazansky, P. J., Hagarty and Carswell, JJ., concur; Young and Seeger, JJ., dissent and vote to reverse and for a new trial upon the ground that the evidence was sufficient to justify a finding that the obstruction in the street was a nuisance for which both the owner and the city were responsible. (Sweet v. Perkins, 196 N. Y. 482.)